Citation Nr: 1316658	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, variously diagnosed to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to May 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In his April 2007 substantive appeal, the Veteran requested a Travel Board hearing, and such was scheduled for September 2009.  The Veteran informed the RO in August 2009 that he was incarcerated and would be unable to attend the hearing unless VA could arrange for transportation and security.  Under governing regulation, the Board may not provide such services.  See 38 C.F.R. § 20.712.  

A December 2009 Board decision denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's December 2009 decision, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  In October 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2013, the Veteran through his representative submitted additional medical evidence, in the form of a psychiatry chronic care note dated in March 2005 from Texas Department of Criminal Justice.  As the evidence was already on file and previously considered by the RO, a waiver of the Veteran's right to have the RO initially consider the evidence is not necessary.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no credible supporting evidence of the occurrence of the alleged in-service stressor; the current recorded diagnosis of PTSD is not based on a stressor event that has been corroborated by independent and credible supporting evidence.

2.  A psychiatric disability other than PTSD, to include depressive disorder, adjustment disorder with anxiety and depression, personality disorder with mixed traits, and dysthymia, was not shown to have had onset during service, and the Veteran's current variously diagnosed psychiatric disability, first shown years after service, is not shown to be related to an injury, disease, or event in service. 


CONCLUSION OF LAW

Service connection for a psychiatric disability, variously diagnosed including PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by letters, dated in August 2004 and June 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for a psychiatric disability to include posttraumatic stress disorder; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The Veteran was specifically asked to furnish detailed information concerning his alleged stressful event in service that resulted in PTSD.  The June 2006 notice included the elements of a service connection claim, specifically including the effective date of an award and the degree of disability. 

To the extent the June 2006 VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the initial adjudication.  This procedural defect was cured because the claim was readjudicated after the RO provided content-complying VCAA notice.  See statement of the case (SOC) dated in January 2007 and the supplemental SOCs (SSOCs) dated in March 2007, June 2007, and August 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A notice timing error is cured by adequate VCAA notice and subsequent readjudication.). 

Furthermore, under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those from VA and those identified by the Veteran (from St. Joseph Hospital and The Right Step Residential Treatment).  The Veteran submitted records from the Texas Department of Criminal Justice, Mental Health Services.  The RO has also attempted to obtain records from the U.S. Army and Joint Services Records Research Center (JSRRC) in November 2011, in order to corroborate the stressor alleged by the Veteran with regard to the PTSD claim.  However, the JSRRC responded in January 2012, stating that it was unable to verify the incident of a forced helicopter landing in 1979, which was reported by the Veteran.  The Veteran was notified of this in a SSOC issued in August 2012.  He has not identified any additionally available evidence for consideration. 

VA has not provided the Veteran an examination in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Nevertheless, a medical examination or medical opinion is not necessary to decide the claim.  While there is evidence of a current psychiatric disability, albeit a variously diagnosed disability, there is no record of a psychiatric disability or complaints relative thereto during service or for many years after service.  Also, there is no credible supporting evidence that the Veteran's alleged in-service stressor occurred to support the diagnosis of PTSD, which is a requirement for establishing service connection for the disorder.  As noted earlier, the JSRRC was unable to document the occurrence of the claimed stressor involving the forced landing of a helicopter in 1979.  A medical examination would not furnish the necessary corroboration of an in-service stressor.  Further, there is no evidence that the current variously diagnosed psychiatric disability may be associated with an injury, disease, or event in service.  Therefore,  a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. §  3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service incurrence will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within a specified period of time after active service (one year for psychosis).  This presumption is rebuttable provided there is probative evidence to the contrary.  38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  (During the pendency of the appeal, 38 C.F.R. § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.) 

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Otherwise, the record must contain credible supporting evidence that the alleged in-service stressor actually occurred, and the Veteran's statements alone are not sufficient to establish the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed psychiatric disorder was the result of participation in combat with the enemy.  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Facts and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board at the outset will summarize the relevant evidence as appropriate, prior to applying the law.

The Veteran's STRs are silent for psychiatric complaints, findings, treatment, or diagnosis.  On April 1986 service separation examination, psychiatric clinical evaluation was normal.  The Veteran indicated on a Report of Medical History then that he was in good health; he denied having any nervous trouble of any sort and depression or excessive worry.  His service personnel records indicate that his military occupational specialty (MOS) was Unit Supply Specialist.  He did not serve during a period of war, and is not shown to have engaged in combat.  In fact, the Veteran asserted in a January 2006 statement that his claimed PTSD was not combat related.  Thus, as will be discussed below, in order to substantiate his claim as to PTSD, there must be credible supporting evidence corroborating his alleged stressor event in service.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Postservice private treatment records from St. Joseph Hospital dated in 1998 show that the Veteran was seen following a suicide attempt after having problems with his live-in girlfriend.  He reported that before the previous week he was in good emotional health without any mood disturbance or neurovegetative signs of depression.  It was noted that he had a similar reaction the previous year following an argument with a girlfriend.  As for past psychiatric history, the Veteran reported that he had been a daily drinker for 20 years and was treated for alcohol dependence 14 months earlier.  (The file contains an August 2004 letter from "The Right Step," which indicates the Veteran had participated in a residential treatment program for alcohol dependency from July 1 to July 8, 1997, but records of such treatment were destroyed).  There was also a history of cocaine and marijuana use, but not in the past 10 years.  He had not received any psychiatric treatment.  Upon evaluation, the Veteran was in a predominantly dysphoric mood.  The diagnosis was adjustment disorder with depressed mood (Axis I) and the psychosocial stressors included problems in the Veteran's primary relationship (Axis IV).  

VA treatment records dated from July 1999 through February 2002 show treatment and diagnosis of depression NOS (not otherwise specified) and personality disorder NOS.  For example, a December 2000 VA inpatient record shows treatment after transfer from a private hospital subsequent to a panic attack and suicidal ideation.  The diagnoses were depression NOS, personality disorder NOS with mixed traits, and dysthymia.  On a December 2000 psychosocial assessment, the Veteran reported a long history of depression stemming from being sexually abused as a child.  On January 2001 consultation, the Veteran was anxious, depressed, and had written letters to his family asking for forgiveness, stating that he was thinking of cutting his wrists.  At that time he was recently separated from his fourth wife and had lost his house.  He reported a history of being sexually abused by an uncle when he was 6 years old.  In the assessment, a psychiatrist noted a history of depression NOS, difficult upbringing, unstable adult relationships, irritability and intermittent suicidality, all consistent with cluster B personality traits.  

In July 2004, the Veteran filed a claim of service connection for psychiatric disability, claimed as PTSD.  In his claim, he noted that his disorder was listed as anxiety and depression caused by alcohol abuse in service.  He provided medical releases for the VA to obtain his treatment records pertinent to the claim; the medical providers consisted of The Right Step (dated in 1997), St. Joseph (dated in 1998), and VA (dated beginning in 2000).  

Subsequently, the Veteran provided treatment records dated in March 2005 from the Texas Department of Criminal Justice.  Such records note that the Veteran had a history of depression, as well as PTSD, "from falling in an helicopter" and that he experienced recurrent nightmares of falling in a helicopter.  The report also notes the Veteran stated his sleep was poor, appetite was good, and his energy level was good.  The diagnosis was "311 [depressive disorder not otherwise specified]  / 309 (PTSD Traits)."  The examiner opined that the Veteran needed therapy to address his traumatic experience.  

In statements received in June 2005 and September 2006, the Veteran provided details regarding an alleged in-service stressor event involving a helicopter.  The Veteran essentially contends that he has PTSD as the result of an emergency helicopter landing in service, sometime during the first half of the year 1979.  He indicated that the helicopter landed in a farmer's field, and that afterwards another helicopter arrived to fly him back to his home base of Katterbach Army Airfield in West Germany.  The purpose of the mission, which was never completed, was to pick up repair parts from C Battery and bring them back to A Battery.  As for the helicopter landing, he related that a hazard light came on, and the landing was "fast, hard, and very scary."  He reported that his physical reactions at the time included vomiting and loss of bowel control, and that he was ridiculed by the other crew members.  He related that after the incident, he began to drink and stayed drunk most of the time when he was not on duty.  He also stated that he began to abuse drugs.  He claims that since then being in the proximity of a helicopter causes him to gag and lose his breath, and have daytime nightmares.  

In November 2011, the RO sought to corroborate the Veteran's claimed in-service stressor through JSRRC, with the information provided by the Veteran.  In response, the JSRRC in January 2012 stated that it was unable to document the helicopter incident described by the Veteran.  Among the records searched were the U.S. Army historical records and the analyst at the Military Professional Resources Inc.  The research was also coordinated with the U.S. Army Combat Readiness/Safety Center located at Fort Rucker, Alabama for the period of January through July 1979.  

After carefully reviewing the evidence, the Board finds that a psychiatric disability to include PTSD was not affirmatively shown to have been present during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Although the record documents a current diagnosis of PTSD (on a report from Texas Department of Criminal Justice in 2005), this does not end the inquiry for that particular disorder because the diagnosis satisfies only one element necessary to establish service connection for PTSD.  In addition to the diagnosis, there must be credible supporting evidence that the alleged in-service stressor supporting the diagnosis of PTSD actually occurred.  38 C.F.R. § 3.304(f). 

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  As noted earlier, the record does not show, and the Veteran does not claim, that he served in combat.  

As the Veteran did not engage in combat, credible supporting evidence other than the Veteran's own statements is required to establish the occurrence of any alleged in-service, noncombat-related stressor to support the diagnosis.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

As for the noncombat-related stressor alleged, as previously noted there is no credible supporting evidence that such event occurred.  The RO undertook to corroborate the stressor through JSRRC, but the search produced negative results.  In short, there is no service record or other corroborative evidence that indicates that the Veteran's alleged stressor occurred.  Further, STRs do not suggest that the Veteran was seen or treated for any psychological difficulties that such a claimed stressor may have wrought. 

As there is no credible supporting evidence other than the Veteran's own statements that the alleged in-service, noncombat-related stressor occurred, and to the extent that the diagnosis of PTSD was predicated on the alleged in-service, noncombat-related stressor, the Board rejects the diagnosis of PTSD based on the alleged in-service noncombat-related stressor as not in accordance with 38 C.F.R. § 3.304(f).  Thus, a legal requirement for establishing service connection for PTSD is not met.  As was earlier noted, the diagnosis of PTSD in records from the Texas Department of Criminal Justice was based on the Veteran's unsupported history of having made an emergency landing in a helicopter, and as such it has no probative value and cannot serve to verify the incident had occurred.  Because the current diagnosis of PTSD is not predicated on independent and credible supporting evidence that the alleged in-service, noncombat-related stressor occurred, the preponderance of the evidence is against the claim of service connection for PTSD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board turns to the various other psychiatric diagnoses made years after the Veteran's separation from service in May 1986.  There is no competent evidence to show that these disabilities, which include depressive disorder NOS, adjustment disorder with anxiety and depression, personality disorder NOS with mixed traits, and dysthymia, were manifested in service.  Nor was a psychosis shown to be manifested in the first postservice year, so as to warrant service connection on a chronic disease presumptive basis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
As chronicity of a psychiatric disability in service is not adequately supported by the STRs, a showing of continuity of symptomatology after service may establish service connection.  38 C.F.R. § 3.303(b).  Postservice VA and private medical records show that the Veteran has received diagnoses of various mental disorders since 1997, which is more than 10 years after service.  In a statement received in June 2005, he described the period from the time of his separation from service until his initial mental health treatment in 1997, noting the instability in his life as he went from "job to job and relationship to relationship" and was "unable to cope with real life problems."  He was hospitalized in 1998 for treatment as he was "suffering from anxiety" over problems in his life.  He felt that the helicopter incident in service affected the rest of his life and that he was essentially impaired socially and occupationally.    

The Veteran is competent to describe symptoms of a mental disorder, but competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In determining whether the Veteran's statements are credible, the Board may consider bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Upon review of the record, the Board finds that the Veteran's assertions to the effect that he has suffered with symptoms of his current psychiatric disability, variously diagnosed, ever since service - and particularly, ever since the alleged helicopter incident in 1979 - are not credible.  As noted previously, during service when the Veteran alleged he was having much difficulty (in the July 2005 statement he stated he was suffering from depression), there is no contemporaneous documentation in the service record.  When he was seen for various other medical concerns during service, he had an opportunity to report his mental troubles and the root cause (helicopter incident) but did not.  On separation physical examination in April 1986, when he had the opportunity to endorse mental difficulties in a Report of Medical History, he did not, and psychiatric clinical evaluation was normal on the service separation examination.  He has not indicated and the evidence does not show that he had sought treatment for mental problems for more than 10 years after service.  During this time, the Veteran indicated in the June 2005 statement that he "stayed drunk or under the influence of some type of controlled substance."  He stated that the reason for his separation (misconduct, as noted on his DD Form 214) was due to drugs he started using just prior to separation in May 1986, which coincided with his marital problems and the impending divorce from his wife (finalized in January 1987, according to records in the file).  In other words, it appears that the Veteran's difficulties began not with a claimed but unverified helicopter emergency landing in 1979 but with his divorce a short time after his service separation.  

The Veteran's attribution of all his mental disabilities to the helicopter incident in service is not consistent with the contemporaneous records of service or the family problems he had at the time.  At one time, several years before he sought VA disability compensation benefits for his psychiatric disability, he reported on a December 2000 psychosocial assessment that he had a long history of depression stemming from being sexually abused as a child.  There was no mention of any incidents during service that resulted in mental impairment, which he now claims.  Further, such a report to a medical professional would tend to be more candid and reliable as it was made for the purpose of treatment.  

With consideration of such factors as bias, inconsistent statements and consistency with other evidence of record, and self interest, the Board gives more weight to the medical evidence of record, which is negative for any complaint, diagnosis, or treatment for a psychiatric disability in service or for over 10 years following the Veteran's separation from active duty.  In other words, irrespective of the fact that the lay evidence is not accompanied by contemporaneous medical evidence of psychiatric symptoms since service, the Veteran's lay statements of continuity lack credibility. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a variously diagnosed psychiatric disability, other than PTSD, based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service connection based on the initial diagnosis after service may be established under 38 C.F.R. § 3.303(d).  In this regard, there is no competent (medical) evidence that links the Veteran's current variously diagnosed psychiatric disorder, other than PTSD (as already discussed), to an injury or disease or event in service or otherwise to his service.  Postservice treatment records note the various other diagnoses and describe treatment, but do not relate any of the diagnoses to service.

The Board also notes that a personality disorder (of itself, without superimposed pathology) is not considered a disease or injury under regulations governing compensation benefits.  38 C.F.R. § 3.303(c).  

Although the Veteran is competent to describe psychiatric symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71(1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a psychiatric disability is not a condition found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disorder therefore is medical in nature.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A psychiatric disorder is not a simple medical condition, because the condition cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469   (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that the Veteran's current variously diagnosed psychiatric disability is not a simple medical condition that he is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that he suffered the onset of his current psychiatric disability during service.  To this extent, the Veteran's statements are excluded or not admissible.  That is, the statements are not to be considered as evidence in support of the claim.  Further, while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, see Jandreau at 1377, there is no credible evidence from any health-care provider that attributes the current psychiatric diagnoses (other than PTSD) to an injury, disease, or event during the Veteran's service. 

To the extent the Veteran has expressed an association between the claimed psychiatric disability, variously diagnosed, and an injury, disease, or event in service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education training, or experience.  As the Veteran, as a layperson, is not competent to declare either the presence or diagnosis of a psychiatric disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on any relationship between a current psychiatric disorder and an injury, disease, or event in service.

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of a psychiatric disability there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and service connection is not established based on a postservice initial diagnosis under 38 C.F.R. § 3.303(d). 

For the foregoing reasons, the preponderance of the evidence is against the claim that the Veteran has a psychiatric disability, variously diagnosed to include PTSD, related to an injury, disease, or event in service.  Thus, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) . 


      
ORDER

The appeal seeking service connection for a psychiatric disorder, variously diagnosed to PTSD, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


